DETAILED ACTION
This Office Action is in response to the amendment filed February 1, 2021 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the newly added limitation “even when an axis of rotation of the free rotating gear tilts relative to the other shaft by meshing between the fixed gear and the free rotating gear” has been given limited patentable weight because a claim directed to an appartus must be distinguished from the prior art in terms of structure rather than function.  Accordingly, the limitation is not understood and fails to distinguish over the prior art.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (USP 8,328,686) in view of Davis (USP 5,368,145).
Referring to Figures 3 and 4, Kobayashi illustrates a transmission that is mounted on a vehicle, the transmission comprising: a driving shaft (15)  extending in an axial direction and connected to a power source through a clutch mechanism (CL); a driven shaft (17) extending in the axial direction; a fixed gear (I2)  integrally rotatably fixed to, in the axial direction, one shaft of the driving shaft or the driven shaft;  a free rotating gear (O2) relatively rotatably fixed to, in the axial direction, another shaft of the driving shaft or the driven shaft and meshing with the fixed gear; a slider (M1) that is movable in the axial direction and integrally rotatably provided on the other shaft without directly transferring power to a gear disposed on the one shaft; a shift drum (44) that has a tubular or columnar shape extending in the axial direction and includes a guide groove (45-47) extending in a circumferential direction on an outer peripheral surface of the shift drum, the shift drum being configured to be rotatable about a drum shaft extending in the axial direction; and a shift fork (41-43) extending from the shift drum toward the slider, and having one end located in the guide groove of the shift drum and 
Kobayashi does not illustrate detailed structure of the dog clutch arrangement used to connect the free rotating gear to the slider, but describes the dog clutch as “a dog tooth or a dog slit provided to the sleeve and a dog slit or a dog tooth provided to the gear adjacent the sleeve”.  Column 8, lines 54+.  Davis teaches a dog clutch arrangement for coupling a free rotating gear (20,40,42,44) to a sleeve (48,50) using a plurality of dog projections engaging with a plurality of dog recesses.  See Figures 3-4.  Further, Davis illustrates at least four of the plurality of dog projections (208) mesh with at least four of the plurality of dog recesses (between teeth 210) within a range of 90 degrees at one side in a circumferential direction of the other shaft and a range of 90 degrees at another side in the circumferential direction of the other shaft with respect to a line connecting a meshing point at which the fixed gear and the free rotating gear mesh with each other and a shaft center of the other shaft when viewed in the axial direction.  It would have been obvious to one of ordinary skill in the art before the 
As described above under 35 USC 112(b), the newly added functional limitation “even when an axis of rotation of the free rotating gear tilts relative to the other shaft by meshing between the fixed gear and the free rotating gear” has been given limited patentable weight because an apparatus claim must define over the prior art in terms of it structure rather than function.  Alternatively, Davis illustrates (Figs. 3-4) the dog clutch configured with a loose fit between the dog projections and the dog recesses which allows engagement of the dog clutch when an axis of rotation of the free rotating gear tilts relative to the other shaft.
With respect to claim 5, Kobayashi does not disclose the fixed gear and the free rotating gear are helical gears.  However, it was notoriously well known in the art to configure a transmission with helical gears.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the gear arrangement of Kobayashi with helical gear teeth, as is notoriously well known in the art, motivation being to provide a quite gear arrangement for transmitting a predetermined torque.
 With respect to claim 6, both Kobayashi and Davis teach the plurality of dog projections are provided on the slider.  

With respect to claim 8, Kobayashi teaches a sub-transmission mechanism (such as gear pairs G1 or G3) disposed upstream of the driving shaft or downstream of the driven shaft in a direction in which power output from the power source is transferred.  
With respect to claim 9, Kobayashi teaches a switch (70) that is operated by a driver; and an electric actuator (48) that rotates the shift drum in accordance with an operation of the switch by the driver.
  With respect to claim 10, Kobayashi teaches an electric actuator (48) that rotates the shift drum; and a control section (100) that controls an operation of the electric actuator in accordance with a travelling condition (vehicle speed sensor 102) of the vehicle.  

Claims 2-4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (USP 8,328,686) and Davis (USP 5,368,145), as applied to claim 1 above, and further in view of Narita et al. (USP 6,354,417).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the dog clutch arrangement of Kobayashi with a preceding entry part that has a dimension in the circumferential direction less than or equal to a half of a dimension of the plurality of dog recesses in the circumferential direction and that enters at least one of the plurality of dog recesses prior to at least one other part of the plurality of dog projections,  as taught by Narita, motivation being to reduce the cost of the clutch device having a predetermined torque capacity. 
With respect to claim 3, Kobayashi does not teach the plurality of dog projections include dog projections of a first group and dog projections of a second group, a number 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the dog clutch arrangement of Kobayashi with 
With respect to claims 4 and 11, both Kobayashi and Narita illustrate the plurality of dog projections have tooth shapes of gears.  
With respect to claims 12 and 13, Kobayashi teaches a second fixed gear (I4) disposed on the one shaft to be adjacent to the fixed gear along the axial direction, and integrally rotatably fixed to the one shaft in the axial direction; and a second free rotating gear (O4) disposed on the other shaft to be adjacent to the free rotating gear along the axial direction, relatively rotatably fixed to the other shaft in the axial direction, and configured to mesh with the second fixed gear, wherein one of the slider or the second free rotating gear has a plurality of second dog projections, another one of the slider or the second free rotating gear has a plurality of second dog recesses, the slider is further configured in such a manner that movement of the shift fork in the guide groove in accordance with rotation of the shift drum causes the slider to be movable in the axial direction between the position at which the at least one of the plurality of dog projections meshes with the at least one of the plurality of dog recesses and a position at which at least one of the plurality of second dog projections meshes with at least one of the plurality of second dog recesses, the free rotating gear further rotates integrally with the slider and the other shaft while movement of the slider in the axial direction causes the at least one of the plurality of dog projections to mesh with the at least one of the plurality of dog recesses, the second free rotating gear rotates integrally with the slider and the other shaft while the at least one of the plurality of second dog projections and .

Response to Arguments
Applicant's arguments filed February 1, 2021 have been fully considered but they are not persuasive.
  It is acknowledged the prior art to Kobayashi does not teach a dog clutch having the claimed structure, such as at least four dog projections engaging at least four dog recesses within a range of 90 degrees at one side in a circumferential direction of the other shaft and a range of 90 degrees at another side in the circumferential direction of the other shaft with respect to a line connecting a meshing point at which the fixed gear and the free rotating gear mesh with each other and a shaft center of the other shaft 
As described above under 35 USC 112(b), the newly added functional limitation “even when an axis of rotation of the free rotating gear tilts relative to the other shaft by meshing between the fixed gear and the free rotating gear” has been given limited patentable weight because an apparatus claim must define over the prior art in terms of it structure rather than function.  
Alternatively, Davis illustrates (Figs. 3-4) the dog clutch configured with a loose fit between the dog projections and the dog recesses which allows engagement of the dog clutch when an axis of rotation of the free rotating gear tilts relative to the other shaft.
	In view of the foregoing, the apparatus claim 1 does do not distinguish over the prior art to Kobayashi in view of Davis.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658